Citation Nr: 1621238	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 Rating Decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


REMAND

The Veteran claims entitlement to service connection for a low back disorder.  The Board finds the VA examination in June 2013 inadequate.  Therefore, a remand for a new examination is necessary.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

First, in response to the question "[d]oes the Veteran now have or has he/she ever been diagnosed with a thoracolumbar spine (back) condition?" the examiner responded no.  However, in the medical history section of the report the examiner reported the in-service diagnosis of a sprain of the lumbosacral joint, that in-service X-rays showed "old right sided spondylolysis (pars interarticularis) of L5 without spondylolisthesis," and that a July 2012 report indicates a bulging disc L4-L5 by MRI.  Furthermore, when providing the rational for the conclusion about the etiology of the Veteran's claimed condition the examiner cites chiropractor notes from 1998 showing a back sprain and indicated "it is much more likely that he [the Veteran] has developed a degenerative back condition due to normal aging."

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Simply put, in the absence of proof of present disability there can be no valid claim.  Medical records make clear the Veteran currently experiences low back pain, however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, the Board requests that the new examiner clearly identify any low back disorder currently warranting a diagnosis.  By currently, the Board means any low back disorder warranting a diagnosis at any point since the Veteran filed his claim in August 2012.  

Additionally, besides a few records documenting the in-service sprain of the lumbosacral joint, the Veteran's service treatment records were lost in a fire at the National Personnel Records Center (NPRC) in 1973.  The lost records include the Veteran's service entrance examination.  The presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody.  Quirin v. Shinseki, 22 Vet. App. 390, 397, n. 5 (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997)).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096; Bagby v. Derwinski, 1 Vet. App. 225, 227.  As such, the new examiner must comment on whether any currently diagnosed low back disorder preexisted service, clearly citing to relevant evidence.  If so, also commenting on whether that condition was aggravated by service, also clearly citing to relevant evidence.  

Accordingly, the case is remanded for the following action:

1. The Veteran must be afforded a new VA examination appropriate to determine whether a low back disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

(a) The examiner must indicate all low back disorder shown by the record warranting a diagnosis since August 2012.

(b) Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed low back disorder preexisted the Veteran's military service and, if so, was it aggravated by the Veteran's active duty service.

If a currently diagnosed low back disorder is found to have preexisted the Veteran's military service, the examiner must state the specific factual evidence in the record that supports the finding. 

If the examiner finds a currently diagnosed low back disorder preexisted service, then the examiner must determine whether the disorder increased in severity beyond its normal progression during active military service, and identify the specific factual evidence in the record that supports this finding. 

If the examiner determines a currently diagnosed low back disorder did not preexist the Veteran's military service, the examiner must provide an opinion as to whether the low back disorder began in service or is otherwise related to the Veteran's military service.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
3. After completing the above actions, and any other indicated development, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

